DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-39 have been examined.
Claims 1-19 have been cancelled.
P = paragraph, e.g. p5 = paragraph 5.
Applicant’s election without traverse of claim 20 in the reply filed on 1/19/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.

This is a GPS display which is applied to a golf course.  GPS display is very well known.  Representing various number of points/addressed on a GPS display is well known in the art.  Displaying data (points, addresses) is non-functional descriptive.  Displaying 5 points, 10 points, etc. is not an inventive step.  I.e. if the GPS displays a point, then it is obvious that the GPS can display as many points as required.  Selecting, receiving, displaying, computing on a computing device displaying a GPS is very well known.
The claims' limitations are replete with non-functional descriptive materials that do not have patentable weight. 
Although, the prior art disclose these non-functional descriptive materials, applicant is reminded that nonfunctional descriptive material cannot render non-obvious 
1. A method comprising:
storing in a computerized database advertisements for a real estate investment trust;
retrieving said advertisements from said database; and
displaying said advertisements on a display. 
2. A method comprising:
storing in a computerized database advertisements for motorcycles;
retrieving said advertisement from said database; and
displaying said advertisements on a display.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving data on a device, determining a location of the device, displaying various points from a golf course, computing a distance between the device and the various points on the golf course, having a user select a feature and highlighting the selected feature.
Determining a location of the device, displaying various points from a golf course, computing a distance between the device and the various points on the golf course, having a user select a feature and highlighting the selected feature, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a GPS module or electronic device, nothing the claim element precludes the step from practically being performed in the mind.  For example, but for the electronic device/GPS, a person/user can manually locate the device, display various points on a golf course and highlight various displayed points, manually calculate distances between the electronic device and various points on the golf course.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, calculating distances between two points, fall under mathematical calculations.  Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of receiving data on a device, determining a location of the device, displaying various points from a golf course, computing a distance between the device and the various points on the golf course, having a user select a feature and highlighting the selected feature) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic device to perform receiving data on a device, determining a location of the device, displaying various points from a golf course, computing a distance between the device and the various points on the golf course, having a user select a feature and highlighting the selected feature amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-39 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Baker et al. USPAP 2018/0369,665.
As per claims 20 and 37, Baker discloses an electronic device/method comprising: a GPS module configured to receive GPS signals; a display configured to display information thereon; and at least one user interface configured to receive user inputs, wherein the electronic device is configured: to determine a current geographical location of the electronic device based on the GPS signals received by the GPS module, to display, on the display, a graphical element representing a boundary of a green of a hole of a golf course and a plurality of features along with the graphical element, wherein the plurality of features comprises a first feature visually indicating a first point or area inside the boundary of the green, a second feature visually indicating a second point or area inside the boundary of the green, a third feature visually indicating a third point or area inside the boundary of the green, a fourth feature visually indicating a fourth point or area inside the boundary of the green, and a fifth feature visually indicating a fifth point or area inside the boundary of the green, wherein the first, second, third, fourth and fifth points or areas are distributed across a space 
Figure 1 of Baker discloses:

    PNG
    media_image1.png
    846
    668
    media_image1.png
    Greyscale


[0004] Also included are embodiments of a system.  At least one embodiment 
of the system includes a memory component that stores at least the following: a 
constructing component configured to construct a segment line on a computer 
display of an image of a golf course, the segment line being constructed from a 
tee box on a golf hole to a green on the hole, the segment line bisecting a 
fairway of the golf hole; a determining component configured to determine at 
least one lay up position on the segment line, the at least one lay up position 
indicating a predetermined distance from the green; and a providing component 
configured to provide the at least one lay up position to a user device, the 
user device configured to determine a distance between the user device and the 
lay up position. 

to compute a distance between the current geographical location of the electronic device and a geographical location corresponding to each of the first, second, third, fourth and fifth features (p’s 3-4; ab; claims 21-23; fig’s 5, 4, 3, 16-20),
figure 5a of Baker discloses:

    PNG
    media_image2.png
    650
    658
    media_image2.png
    Greyscale

to display the computed distance for each of the first, second, third, fourth and fifth features along with each corresponding one of the first, second, third, fourth and fifth features (fig’s 5, 4, 32-34, 24; p’s 103-104, 3-4; ab, 60, 43), to receive, via the at least one user interface, a user input for selecting one of the plurality of features that are displayed on the display, and in response to a user input for selecting one of the 
Abstract of Baker discloses:
Included are systems and methods for providing data.  At least one embodiment 
of a method includes constructing, by a computing device, a segment line on a 
computer display of an image of a golf course, the segment line being 
constructed from a tee box on a golf hole to a green on the golf hole, the 
segment line bisecting a fairway of the hole; determining at least one lay up 
position on the segment line, the at least one lay up position indicating a 
predetermined distance from the green; and providing the at least one lay up 
position to a user device, the user device configured to determine a distance 
between the user device and the lay up position.
Further, Baker discloses via figure 32a:

    PNG
    media_image3.png
    971
    676
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    807
    659
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    466
    638
    media_image5.png
    Greyscale

As per claim 23, Baker discloses further configured to toggle through the plurality of features in a predetermined order in response to the series of user inputs via the at least one user interface such that upon receipt of each user input of the series of user inputs, one of the plurality of features is selected according to the predetermined order, the selected feature is highlighted, and the distance between the current geographical location and the geographical location corresponding to the selected feature is 

    PNG
    media_image6.png
    455
    629
    media_image6.png
    Greyscale

As per claims 24 and 39, Baker discloses further configured to highlight one of the plurality of features for immediate selection of the highlighted feature in response to a first user input, wherein the electronic device is configured to, upon receipt of a second user input different from the first user input, de-highlight the highlighted feature and to highlight another one of the plurality of features in a predetermined sequence (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 29:

    PNG
    media_image7.png
    440
    679
    media_image7.png
    Greyscale


As per claim 25, Baker discloses wherein the first feature comprises an iconic representation placed over the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic
representation placed over the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 4:

    PNG
    media_image4.png
    807
    659
    media_image4.png
    Greyscale

As per claim 26, Baker discloses wherein the first feature comprises an iconic representation linked, via an indicating line, to the first point or area within the graphical 

    PNG
    media_image8.png
    632
    670
    media_image8.png
    Greyscale



[0060] FIG. 3 illustrates a nonlimiting example of an image of a portion of 
a golf course.  In operation, a technician may access the image (in addition to 
other images) to "map" a golf course.  More specifically, the technician (via 
one or more of the user devices 102 and/or server 106) can determine the 
location of a tee boxes, greens, hazards, fairway perimeters, and/or other 
features of the golf course on each hole.  These locations can be determined by 
longitude and latitude coordinates and/or via other positioning measurements.
As per claim 28, Baker discloses wherein the space inside the boundary is partitioned into a plurality of segments comprising a first segment and a second segment, wherein the first segment corresponds to the first geographical location (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 5a:

    PNG
    media_image2.png
    650
    658
    media_image2.png
    Greyscale


As per claim 29, Baker discloses wherein the first feature is selected from the group consisting of an iconic representation placed over the first segment, an iconic representation linked to the first segment by an indicating line and a graphical element outlining of a boundary of the first segment (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via p104:
[0104] FIG. 33 illustrates a nonlimiting example of a process that may be 
utilized for determining one or more lay up positions on a golf course, similar 
to the diagram from FIGS. 32A and 32B.  As illustrated, a desired image of a 
golf course may be accessed (block 3350).  A determination of the location of 
green, and at least one fairway on the image 
may be made for at least one hole on the golf course (block 3352).  As 
described above, this determination may be made based on a visual inspection 
and/or an analysis of the image. 

As per claim 30, Baker discloses further comprising at least one memory and golf course data stored in the at least one memory, wherein the golf course data comprises a subset of data enabling presentation, on the display, of the graphical element representing the boundary of the green and the plurality of features along with the graphical element (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 32A:

    PNG
    media_image3.png
    971
    676
    media_image3.png
    Greyscale


As per claim 31, Baker discloses wherein the first geographical location corresponding to the first feature is predetermined and stored in the at least one memory (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 2:

    PNG
    media_image9.png
    904
    658
    media_image9.png
    Greyscale


As per claim 32, Baker discloses wherein the first geographical location corresponding to the first feature is not predetermined and is determined when the electronic device is physically located on the golf course (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 32B:

    PNG
    media_image10.png
    652
    636
    media_image10.png
    Greyscale


As per claim 33, Baker discloses displaying, on the display of the electronic device, the graphical element representing the boundary of the green of the hole of the golf course and the plurality of features along with the graphical element, wherein the plurality of features comprises the first feature visually indicating the first point or area inside the boundary of the green, the second feature visually indicating the second point or area inside the boundary of the green, the third feature visually indicating the third point or area inside the boundary of the green, the fourth feature visually indicating the fourth point or area inside the boundary of the green, and the fifth feature visually indicating the fifth point or area inside the boundary of the green, wherein the first, second, third, fourth and fifth points or areas are distributed across a space inside the boundary of the green such that one of the first, second, third, fourth and fifth points or areas is closer to a hole cup of the green than the other ones of the first, second, third, fourth and fifth points or areas; subsequent to displaying the graphical element, receiving a user input for selecting the first feature; subsequent to receiving the user input, computing the first distance between the current geographical location of the electronic device and the first geographical location corresponding to the first feature; and subsequent to computing the first distance, displaying the first distance on the display of the electronic device (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 33:

    PNG
    media_image11.png
    976
    669
    media_image11.png
    Greyscale


As per claim 34, Baker discloses wherein the first feature comprises an iconic representation placed over the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic representation placed over the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via claim 21:
21.  An electronic device comprising: a processor;  a global positioning 
system (GPS) operably coupled to the processor;  and a display operably coupled 
to the processor and configured to present a user interface, the user interface 
adapted to display: an image that includes a portion of a golf hole, the golf 
hole including at least one of a fairway region or a green region;  a hazard 
indicator overlaid on the image and indicating a location of a hazard of the 
golf hole and a hazard distance between the electronic device and the hazard, 
the hazard distance determined using the GPS;  and a layup position indicator 
overlaid on the image and indicating a layup position on the golf hole and a 
position distance between the electronic device and the layup position, the 
position distance determined using the GPS;  wherein: the hazard indicator is 
located within a hazard region defined within the golf hole;  and the layup 
position indicator is only displayed in the user interface if the layup 

or the green region. 


As per claim 35, Baker discloses wherein the first feature comprises an iconic representation linked, via an indicating line, to the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic representation linked, via an indicating line, to the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 34:

    PNG
    media_image12.png
    718
    648
    media_image12.png
    Greyscale


As per claim 36, Baker discloses wherein the space inside the boundary is partitioned into a plurality of segments comprising a first segment and a second segment, wherein the first segment corresponds to the first geographical location, wherein the first feature is selected from the group consisting of an iconic representation placed over the first segment, an iconic representation linked to the first segment by an indicating line and a graphical element outlining of a boundary of the first segment (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 18:

    PNG
    media_image13.png
    486
    634
    media_image13.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. USPAP 2018/0369665, and further in view of Jensen et al. USPAP 2013/0085018.
As per claims 20 and 37, Baker discloses an electronic device/method comprising: a GPS module configured to receive GPS signals; a display configured to display information thereon; and at least one user interface configured to receive user inputs, wherein the electronic device is configured: to determine a current geographical location of the electronic device based on the GPS signals received by the GPS module, to display, on the display, a graphical element representing a boundary of a green of a hole of a golf course and a plurality of features along with the graphical element, wherein the plurality of features comprises a first feature visually indicating a first point or area inside the boundary of the green, a second feature visually indicating a second point or area inside the boundary of the green, a third feature visually indicating a third point or area inside the boundary of the green, a fourth feature visually indicating a fourth point or area inside the boundary of the green, and a fifth feature visually indicating a fifth point or area inside the boundary of the green, wherein the first, second, third, fourth and fifth points or areas are distributed across a space 
Figure 1 of Baker discloses:

    PNG
    media_image1.png
    846
    668
    media_image1.png
    Greyscale


[0004] Also included are embodiments of a system.  At least one embodiment 
of the system includes a memory component that stores at least the following: a 
constructing component configured to construct a segment line on a computer 
display of an image of a golf course, the segment line being constructed from a 
tee box on a golf hole to a green on the hole, the segment line bisecting a 
fairway of the golf hole; a determining component configured to determine at 
least one lay up position on the segment line, the at least one lay up position 
indicating a predetermined distance from the green; and a providing component 
configured to provide the at least one lay up position to a user device, the 
user device configured to determine a distance between the user device and the 
lay up position. 

to compute a distance between the current geographical location of the electronic device and a geographical location corresponding to each of the first, second, third, fourth and fifth features (p’s 3-4; ab; claims 21-23; fig’s 5, 4, 3, 16-20),
figure 5a of Baker discloses:

    PNG
    media_image2.png
    650
    658
    media_image2.png
    Greyscale

to display the computed distance for each of the first, second, third, fourth and fifth features along with each corresponding one of the first, second, third, fourth and fifth features (fig’s 5, 4, 32-34, 24; p’s 103-104, 3-4; ab, 60, 43), to receive, via the at least one user interface, a user input for selecting one of the plurality of features that are displayed on the display, and in response to a user input for selecting one of the 
Baker discloses all the limitations of the invention, however, arguendo, if Baker is or might be interpreted such that it might not explicitly disclose displaying many points, then Jensen discloses displaying many points ab; p’s 9, 107-108, 181, 200, 216, 225-227, 231 and 207; fig’s 18, 1, 4-5, 9, 7a, 21-22).  If this interpretation is taken, then it would have been obvious to modify Baker to include displaying many points such as that taught by Jensen in order to generate a digital terrain map of a golf green, determining a location of a cup, determining a location of a golf ball on the golf green in real time, calculating a projected path of a golf ball from the ball to the cup and displaying information of the ball location, cup location, projected path, aiming path and a flat surface equivalent distance on a user interface of the user device (Jensen, abstract) and/or displaying a virtual golf putt event or alternatively or in combination for announcing a textual, graphical and/or audible narrative representation of the virtual golf putt event comprising determining the location of the ball, the location of the target (e.g., a golf hole or a selected area adjacent to or surrounding a golf hole) determining the terrain of the green and displaying or otherwise conveying (e.g., graphical, textual and/or audibly announcing) information of the ball location, target location and green terrain on or through a user interface (Jensen, p9).
Further Jensen discloses via figure 18:

    PNG
    media_image14.png
    927
    613
    media_image14.png
    Greyscale



    PNG
    media_image4.png
    807
    659
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    466
    638
    media_image5.png
    Greyscale

As per claim 23, Baker discloses further configured to toggle through the plurality of features in a predetermined order in response to the series of user inputs via the at least one user interface such that upon receipt of each user input of the series of user inputs, one of the plurality of features is selected according to the predetermined order, the selected feature is highlighted, and the distance between the current geographical location and the geographical location corresponding to the selected feature is 

    PNG
    media_image6.png
    455
    629
    media_image6.png
    Greyscale

As per claims 24 and 39, Baker discloses further configured to highlight one of the plurality of features for immediate selection of the highlighted feature in response to a first user input, wherein the electronic device is configured to, upon receipt of a second user input different from the first user input, de-highlight the highlighted feature and to highlight another one of the plurality of features in a predetermined sequence (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 29:

    PNG
    media_image7.png
    440
    679
    media_image7.png
    Greyscale


As per claim 25, Baker discloses wherein the first feature comprises an iconic representation placed over the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic
representation placed over the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 4:

    PNG
    media_image4.png
    807
    659
    media_image4.png
    Greyscale

As per claim 26, Baker discloses wherein the first feature comprises an iconic representation linked, via an indicating line, to the first point or area within the graphical 

    PNG
    media_image8.png
    632
    670
    media_image8.png
    Greyscale



[0060] FIG. 3 illustrates a nonlimiting example of an image of a portion of 
a golf course.  In operation, a technician may access the image (in addition to 
other images) to "map" a golf course.  More specifically, the technician (via 
one or more of the user devices 102 and/or server 106) can determine the 
location of a tee boxes, greens, hazards, fairway perimeters, and/or other 
features of the golf course on each hole.  These locations can be determined by 
longitude and latitude coordinates and/or via other positioning measurements.
As per claim 28, Baker discloses wherein the space inside the boundary is partitioned into a plurality of segments comprising a first segment and a second segment, wherein the first segment corresponds to the first geographical location (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 5a:

    PNG
    media_image2.png
    650
    658
    media_image2.png
    Greyscale


As per claim 29, Baker discloses wherein the first feature is selected from the group consisting of an iconic representation placed over the first segment, an iconic representation linked to the first segment by an indicating line and a graphical element outlining of a boundary of the first segment (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via p104:
[0104] FIG. 33 illustrates a nonlimiting example of a process that may be 
utilized for determining one or more lay up positions on a golf course, similar 
to the diagram from FIGS. 32A and 32B.  As illustrated, a desired image of a 
golf course may be accessed (block 3350).  A determination of the location of 
green, and at least one fairway on the image 
may be made for at least one hole on the golf course (block 3352).  As 
described above, this determination may be made based on a visual inspection 
and/or an analysis of the image. 

As per claim 30, Baker discloses further comprising at least one memory and golf course data stored in the at least one memory, wherein the golf course data comprises a subset of data enabling presentation, on the display, of the graphical element representing the boundary of the green and the plurality of features along with the graphical element (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 32A:

    PNG
    media_image3.png
    971
    676
    media_image3.png
    Greyscale


As per claim 31, Baker discloses wherein the first geographical location corresponding to the first feature is predetermined and stored in the at least one memory (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 2:

    PNG
    media_image9.png
    904
    658
    media_image9.png
    Greyscale


As per claim 32, Baker discloses wherein the first geographical location corresponding to the first feature is not predetermined and is determined when the electronic device is physically located on the golf course (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 32B:

    PNG
    media_image10.png
    652
    636
    media_image10.png
    Greyscale


As per claim 33, Baker discloses displaying, on the display of the electronic device, the graphical element representing the boundary of the green of the hole of the golf course and the plurality of features along with the graphical element, wherein the plurality of features comprises the first feature visually indicating the first point or area inside the boundary of the green, the second feature visually indicating the second point or area inside the boundary of the green, the third feature visually indicating the third point or area inside the boundary of the green, the fourth feature visually indicating the fourth point or area inside the boundary of the green, and the fifth feature visually indicating the fifth point or area inside the boundary of the green, wherein the first, second, third, fourth and fifth points or areas are distributed across a space inside the boundary of the green such that one of the first, second, third, fourth and fifth points or areas is closer to a hole cup of the green than the other ones of the first, second, third, fourth and fifth points or areas; subsequent to displaying the graphical element, receiving a user input for selecting the first feature; subsequent to receiving the user input, computing the first distance between the current geographical location of the electronic device and the first geographical location corresponding to the first feature; and subsequent to computing the first distance, displaying the first distance on the display of the electronic device (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 33:

    PNG
    media_image11.png
    976
    669
    media_image11.png
    Greyscale


As per claim 34, Baker discloses wherein the first feature comprises an iconic representation placed over the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic representation placed over the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via claim 21:
21.  An electronic device comprising: a processor;  a global positioning 
system (GPS) operably coupled to the processor;  and a display operably coupled 
to the processor and configured to present a user interface, the user interface 
adapted to display: an image that includes a portion of a golf hole, the golf 
hole including at least one of a fairway region or a green region;  a hazard 
indicator overlaid on the image and indicating a location of a hazard of the 
golf hole and a hazard distance between the electronic device and the hazard, 
the hazard distance determined using the GPS;  and a layup position indicator 
overlaid on the image and indicating a layup position on the golf hole and a 
position distance between the electronic device and the layup position, the 
position distance determined using the GPS;  wherein: the hazard indicator is 
located within a hazard region defined within the golf hole;  and the layup 
position indicator is only displayed in the user interface if the layup 

or the green region. 


As per claim 35, Baker discloses wherein the first feature comprises an iconic representation linked, via an indicating line, to the first point or area within the graphical element representing the boundary of the green, wherein the second feature comprises an iconic representation linked, via an indicating line, to the second point or area within the graphical element representing the boundary of the green, wherein the first point or area is distinct from and does not overlap with the second point or area (p’s 3-4; ab; p’s 60, 43, 103-104; figures 5, 4, 3, 1, 2, 32-34, 16-20, 24, 29-31; claims 21-23 and 26) as per the discussion above and further, Baker discloses via figure 34:

    PNG
    media_image12.png
    718
    648
    media_image12.png
    Greyscale


As per claim 36, Baker discloses wherein the space inside the boundary is partitioned into a plurality of segments comprising a first segment and a second segment, wherein the first segment corresponds to the first geographical location, wherein the first feature is selected from the group consisting of an iconic representation placed over the first segment, an iconic representation linked to the first segment by an indicating line and a graphical element outlining of a boundary of the first segment (p’s 103-104, 3-4; ab; p’s 60, 43; figures 3, 2, 16-20, 29-31; claims 21-23 and 26; figures 4, 1, 2, 32-34, 24) as per the discussion above and further, Baker discloses via figure 18:

    PNG
    media_image13.png
    486
    634
    media_image13.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hofmann (U.S. patent application publication 2009/0201263) discloses a golf course management system for golf carts.  The system includes a touch screen display device and a processor communicatively connected with the touch screen display device.  The processor includes a global positioning system is configured to determine a location of the golf cart on a golf hole; display an image of a golf hole; display a location of the golf cart on the golf hole; receive a first touch location on the touch screen display device and calculate the corresponding distance on the golf course between the golf cart and the first touch location; and receive a second touch location on the touch screen display device and calculate the corresponding distance on the golf course between the first touch location and the second touch location. 
	Zoretic et al. (U.S. patent 6,027,417) discloses golf play over subsequent plays for each selected golf hole of a golf course played.  A player estimates the distance and direction of a desired golf stroke with reference to a golf distance indicator and stroke recording device, comprising a plurality of map sheets correlated to the golf holes of the golf course and including for each hole a map depicting an aerial representation, preferably a photograph, of the hole and having a scaled rectilinear grid superimposed thereon.  The player records the selected golf club and the landing point of the golf ball for each golf stroke on the respective map sheet.  For subsequent rounds of play on each golf hole, the player utilizes the landing points paths of the golf ball and recorded indica of club type, together with the scaled grid to compensate for distance indicator and stroke recording device for use with the method 
of the present invention is also provided. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window

        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667